DETAILED ACTION
	This office action is in response to the election filed on September 21, 2022.  Claims 1-21 are pending (claims 10-21 are withdrawn from consideration as being related to non-elected Groups).
	Claims 1-9 are herein examined on the merits, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-9, in the reply filed on September 21, 2022 is acknowledged.  Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 5, 2021 and January 20, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (fourteen (14) pages) were received on September 30, 2020.  These drawings are acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities: regarding claim 8, the term “the wedge structure” is not found in claim 6.  Accordingly, claim 8 should be amended to depend from claim 7, in which this wedge structure is first recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berglund et al. US 2010/0247052 A1 (which has matured into U.S. Patent No. 8,295,670 B2).
Berglund et al. US 2010/0247052 A1 teaches (ABS; Figs. 1, 2A-2C, 6; corresponding text, in particular paragraphs [0032], [0039], [0062]; Claims) a method of preparing and routing a plurality of optical fibers within a multiple dwelling unit (“MDU”) (Berglund ABS “MDU”), the method comprising: preparing ([0039]) an optical fiber drop cable by: creating a slit 114 along a length of a tube 110 (duct is a tube); and directing the plurality of optical fibers through the slit such that the plurality of optical fibers extend within the tube along the length ([0039]); arranging a transition plug 120 on the optical fiber drop cable at a first location by: extending the optical fiber drop cable through a routing channel 137 that extends through the transition plug (see Fig. 2B), wherein the transition plug also includes a transition channel (as in 170/175 from Fig. 2B and/or 138 in Fig. 2C) that communicates with the routing channel (Fig. 6); and extracting at least one optical fiber from within the tube using the slit and extending the at least one optical fiber through the transition channel of the transition plug ([0039]); routing the at least one optical fiber from the transition plug into a first dwelling unit of the MDU by extending the at least one optical fiber through a wall of the MDU (Figs. 2B and/or 6 in operation); and mounting the transition plug to an exterior side 102 of the wall of the MDU (Fig. 2A), which clearly, fully meets Applicant’s claimed method step limitations of independent claim 1.
	Additionally, the Examiner fully incorporates, and agrees with, the European Search Report and Written Opinion (cited in the IDS filed on May 5, 2021).  For those reasons, all such dependent method claims 2-5, and the implied steps from the structure are present in Berglund ‘052.  
	Regarding dependent claims 2 and 3, see routing plug 150 or 150’ and Figs. 2A-2C and 6 to incorporate the transition from exterior to interior of a wall for the MDU, which inherently creates an entry channel and transition.
Regarding claim 4, the routing step of the optical fiber can be performed before coupling the transition plug ([0062]).
Regarding claim 5, the second transition plug (“one or more communication lines” para [0032]) method features are shown by Berglund to other locations or one or more living units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund et al. US 2010/0247052 A1, as applied to independent method claim 1 above, and further in view of EP 0 683 032 A2 / WO 080518 A1 / Soerenen US 2016/0358697 A1 / DE 10 2015 102897 A1.
Regarding base independent method claim 1, Berglund et al. US 2010/0247052 A1 teaches (ABS; Figs. 1, 2A-2C, 6; corresponding text, in particular paragraphs [0032], [0039], [0062]; Claims) a method of preparing and routing a plurality of optical fibers within a multiple dwelling unit (“MDU”) (Berglund ABS “MDU”), the method comprising: preparing ([0039]) an optical fiber drop cable by: creating a slit 114 along a length of a tube 110 (duct is a tube); and directing the plurality of optical fibers through the slit such that the plurality of optical fibers extend within the tube along the length ([0039]); arranging a transition plug 120 on the optical fiber drop cable at a first location by: extending the optical fiber drop cable through a routing channel 137 that extends through the transition plug (see Fig. 2B), wherein the transition plug also includes a transition channel (as in 170/175 from Fig. 2B and/or 138 in Fig. 2C) that communicates with the routing channel (Fig. 6); and extracting at least one optical fiber from within the tube using the slit and extending the at least one optical fiber through the transition channel of the transition plug ([0039]); routing the at least one optical fiber from the transition plug into a first dwelling unit of the MDU by extending the at least one optical fiber through a wall of the MDU (Figs. 2B and/or 6 in operation); and mounting the transition plug to an exterior side 102 of the wall of the MDU (Fig. 2A).
Regarding further dependent claim 6 (and further claims 7-9 that depend from claim 6), Berglund ‘052 does not expressly and exactly teach that there is a discrete “feeding tool” used to accomplish the method of claim 6.  Berglund is silent to an exact “tool” to accomplish the feeding steps of causing the slit in the tube and inserting such fibers into the tube during the relative movement.  Berglund does teach that a tube 110 has a slit 114 to provide access for inserting the fiber(s), as outlined above in claim 1. 
However, using such a tool merely facilitates the fiber(s) insertion into the tube.  Using a dedicated tool to insert the optical fiber into the tube by feeding both the fibers and tube in the tool, creating the slit via a blade and feeding the fiber inside the tube is a ubiquitous technique in the art as represented by the four cited references herein.  Also, note the European Written Opinion, which is fully incorporated herein.  This tool for feeding feature is described by documents EP ‘032 (see Figs. 1 - 11; tube 10, fibers 12, tool 18 with blade 52), WO ‘518 (Figs. 1 - 2; tube 1, cables 57, tool 61 with blade 65), US ‘697 (Figs. 1 - 2; tube 5, cables 4, tool 1 with blade 14) and DE ‘897 (Figs. 1 - 11; tube 3, cables 6, tool 7 with blade 15), as providing the same advantages as in the present application.  Since Berglund and EP ‘032 A2 / WO ‘518 / Soerensen US ‘697 / DE ‘897 are all from the same field of endeavor, the purpose disclosed by EP ‘032 / WO ‘518 / Soerensen US ‘697 / DE ‘897 would have been recognized in the pertinent art of Berglund.
The skilled person would therefore regard it as a normal design choice using merely commonly held skill in the art at the time of the effective filing date of the current application to arrive at the “feeding tool” method features (of EP ‘032 / WO ‘518 / Soerensen US ‘697 / DE ‘897) for preparing and routing a plurality of optical fibers within a multiple dwelling unit described in Berglund.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 6 is found obvious over Berglund and further in view of EP ‘032 / WO ‘518 / Soerensen US ‘697 / DE ‘897.  
Regarding further dependent claim 7, see the wedge structures of EP ‘032 (56 in Fig. 6) / WO ‘518 (20) / Soerensen US ‘697 (15) / DE ‘897 (12) which serves to meet all method steps of claim 7 viewing the combination rejection above to claim 6.  
Regarding claims 8-9, the wedge structure and operation of the method would have been obvious to be performed in the combination of claim 6 above, by creating at least two apertures (as in claim 8) or being integrally formed (claim 9), when being viewed by one having ordinary skill in the art at the effective filing date of the current application.  KSR.  Note the attached European written opinion (Section 4.2 addresses all features of claims 8-9 for the methods and wedge structure features and integration).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A to Berglund ‘670 is the patent publication of the reference to Berglund ‘052 listed in the rejections above.
-Reference B to Berglund ‘960 is pertinent to ducts for optical fibers with slits and drop applications in an MDU.
-Reference C to Mullaney ‘832 is pertinent to and MDU distribution split configuration with connector body configuration of the splitting fiber(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 29, 2022